Citation Nr: 0819291	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-37 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease, thoracolumbar spine, 
for the time period from February 25, 2005 to May 23, 2006, 
and from September 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.Y.

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1997 to 
December 1997 and from December 2003 to February 2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC), which 
granted service connection for degenerative disc disease, L4-
5 and L5-S1, and assigned a 20 percent rating, effective 
February 25, 2005.  The veteran has perfected an appeal of 
the initial disability rating assigned.

In an October 2007 rating decision, the RO&IC: (1) assigned a 
temporary total evaluation of 100 percent pursuant to 38 
C.F.R. § 4.30, due to spinal surgery necessitating a period 
of convalescence, effective from May 24, 2006 to August 31, 
2006; and (2) assigned a 20 percent rating for the veteran's 
degenerative disc disease, thoracolumbar spine, effective 
September 1, 2006.

The appeal for a higher evaluation remains before the Board, 
because the disability rating of 20 percent (applicable 
during the two periods for which a temporary total evaluation 
was not assigned) remains less than the maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2008.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 30 days in order to allow for the submission of 
additional evidence for consideration; however, no additional 
evidence was submitted within that time.


FINDING OF FACT

For the time period from February 25, 2005 to May 23, 2006, 
and from September 1, 2006, the veteran's thoracolumbar spine 
disability is characterized by mild degenerative disc disease 
and is manifested by low back pain and forward flexion that 
ranges between 40 and 60 degrees, with no evidence of flare-
ups or ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 20 percent for degenerative disc disease, 
thoracolumbar spine, for the time period from February 25, 
2005 to May 23, 2006, and from September 1, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in September 2005, prior to the 
initial adjudication of his claim in the January 2006 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in May 2007.  His claim was readjudicated in an 
October 2006 Statement of the Case, an October 2007 
Supplemental Statement of the Case (SSOC), and a November 
2007 SSOC.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
October 2006, December 2006, and May 2007, including as it 
relates to the downstream disability rating and effective 
date elements of his claim.

Moreover, it is well to observe that service connection for 
degenerative disc disease, thoracolumbar spine, has been 
established and an initial rating for this condition has been 
assigned.  Thus, the veteran has been awarded the benefit 
sought, and his claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As such, section 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection for 
degenerative disc disease, thoracolumbar spine, and assigning 
an initial disability rating for that condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO&IC furnished 
the veteran a Statement of the Case that addressed the 
initial rating assigned for his degenerative disc disease, 
thoracolumbar spine, included notice of the criteria for a 
higher rating for that condition, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
service personnel records, private medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Specific rating criteria

The veteran's degenerative disc disease, thoracolumbar spine, 
is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007) for the time period from February 
25, 2005 to May 23, 2006, and from September 1, 2006.

Diagnostic Code 5237 is governed by the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003, 38 C.F.R. § 4.71a, which provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, the following 
levels of disability may be applied:

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent - Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar 
spine is 240 degrees.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's degenerative disc disease, thoracolumbar spine, 
does not warrant an evaluation in excess of 20 percent for 
the time period from February 25, 2005 to May 23, 2006, and 
from September 1, 2006.  The pertinent medical evidence 
consists of a May 2005 VA x-ray report, an October 2005 VA 
examination report, a May 2007 VA examination report, and a 
June 2007 VA MRI report.

A May 2005 VA x-ray report of the veteran's lumbosacral spine 
reveals mild degenerative disc disease at L4-L5 and L5-S1.

At his October 2005 VA examination, the veteran presented 
with low back pain.  He reported morning stiffness lasting 
for two to three hours, but no swelling, heat, redness, 
instability, or locking.  It was noted that the veteran 
engages in daily recommended physical therapy exercises and 
takes medication for his pain.  At this examination, range of 
motion for his lower back measured 60 degrees of forward 
flexion.  Repetitive examination revealed some limitation in 
range of motion, with forward flexion measuring 40 degrees, 
secondary to pain.

At his May 2007 VA examination, the veteran presented with 
chronic, constant, throbbing pain in his lower back.  He 
reported stiffness in the morning and after prolonged 
sitting.  He stated that his pain is aggravated by walking 
for more than 30 minutes, bending down, or sitting for more 
than 45 minutes.  It was noted that he experiences no periods 
of flare-up.  At this examination, range of motion for his 
thoracolumbar spine measured 45-50 degrees of forward 
flexion.  Repetitive examination revealed forward flexion 
measuring 50 degrees.  The veteran was diagnosed with 
degenerative disc disease, lumbosacral spine, L4-L5, L5-S1; 
and degenerative disc disease, thoracic spine, T10-T11.

A June 2007 VA MRI report reveals recurrent disc herniation 
at T10-T11 with some compression of the spinal cord, and 
degenerative disc disease is noted at T8-T9.  According to 
this MRI report, the other disc spaces are normal.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's 
degenerative disc disease, thoracolumbar spine, is not 
warranted for the time period from February 25, 2005 to May 
23, 2006, and from September 1, 2006, due to the medical 
evidence showing forward flexion that ranges between 40 and 
60 degrees with no evidence of flare-ups or ankylosis of the 
thoracolumbar spine, despite the veteran's complaints of low 
back pain.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, an evaluation in excess of 20 
percent will apply if forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, if there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).  As noted above, the 
range of motion studies conducted by VA in October 2005 and 
May 2007 will not support a higher evaluation under this 
criteria, nor is there any evidence of ankylosis of the 
thoracolumbar spine.

With regard to Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007), the Board acknowledges a diagnosis of back pain 
with radiculopathy in a May 2005 VA treatment record, as well 
as an assessment in a January 2006 VA treatment record of the 
veteran's back pain being most likely due to lumbar 
radiculopathy.  At his May 2007 VA examination, the veteran 
reported periodic radiation of a throbbing pain down into the 
posterior aspect of his left thigh.  However, the medical 
evidence of record indicates that the veteran does not suffer 
from any underlying neurological abnormalities.  
Specifically, VA treatment records dated from June 2005 to 
June 2006 note that the veteran does not have numbness, 
urinary problems, or bowel/defecation problems.  An August 
2006 VA treatment record notes that the veteran has no 
neurological symptoms.  Based on this evidence, the Board 
finds that the veteran has no neurological abnormalities for 
the time period from February 25, 2005 to May 23, 2006, and 
from September 1, 2006, that should be rated separately under 
Note (1) of the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5273 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's 
degenerative disc disease, thoracolumbar spine (from February 
25, 2005 to May 23, 2006, and from September 1, 2006) based 
on functional loss due to pain, weakness, and flare-ups.  
While recognizing that the veteran has complaints of low back 
pain, the clinical findings of record do not reflect 
impairment that warrants a higher rating from February 25, 
2005 to May 23, 2006, and from September 1, 2006.  At the 
veteran's October 2005 VA examination, the VA examiner noted 
that the veteran's thoracolumbar spine disability is 
productive of weakness, increased fatigability, and decreased 
endurance, but went on to state that the veteran is still 
able to perform his recommended physical therapy exercises 
every day.  The veteran's pain is shown to be essentially 
constant.  With repetitive range of motion, some limitation 
is noted secondary to pain (forward flexion measured 40 
degrees at his October 2005 VA examination), but not enough 
limitation to merit a higher disability rating as outlined 
above.  At the veteran's May 2007 VA examination, the VA 
examiner specifically noted that the veteran has no periods 
of flare-up and stated that there is no clinical evidence 
that his thoracolumbar spine range of motion is additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following usual repetitive use.  As such, evidence indicating 
a finding of additional functional loss beyond that which is 
objectively shown in the October 2005 and May 2007 VA 
examinations has not been presented.  After a thorough review 
of the veteran's claims file, the Board concludes that the 20 
percent rating currently assigned adequately compensates the 
veteran for his lumbosacral spine disability for the time 
period from February 25, 2005 to May 23, 2006, and from 
September 1, 2006.  See Deluca, supra.  Therefore, the Board 
holds that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7 (2007).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a higher evaluation at any time from February 
25, 2005 to May 23, 2006, and from September 1, 2006.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's disability has been no more than 20 percent 
disabling during each of these time periods, so his rating 
cannot be "staged" because this represents his greatest level 
of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for degenerative disc disease, thoracolumbar spine, 
is not warranted for the time period from February 25, 2005 
to May 23, 2006, and from September 1, 2006.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease, thoracolumbar spine, 
for the time period from February 25, 2005 to May 23, 2006, 
and from September 1, 2006, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


